DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 10/22/21, 10/22/21 and 11/7/22 are acknowledged, the references therein relating to the general background of applicant’s invention with U.S. patent application publication 2004/0199862 by Kobayashi et al. having particular relevance as noted in the rejection below.

Claim Objections
Claim 6 is objected to because of the following informalities:  currently “a user interface to receive … outgoing mail addresses from the form document” is claimed, examiner has assumed for the rejection below that applicant intended “from” to be “for” as the mail addresses can’t be entered via the user interface (supported by the specification) and simultaneously received “from the form document” (not supported by the specification).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1-5 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2004/0199862 by Kobayashi et al.
2)	Regarding claim 1, Kobayashi teaches an image forming device (figure 1, item 1; an MFP) comprising: a scanner to scan a form document to generate a document image (paragraph 69; form document is scanned); and a processor (figure 1, item 11) to: generate information data by converting written information with respect to at least one fill-out item of the form document into image data that can be written in the document image, and generate final document image data by combining the information data with document image data based on the document image (paragraphs 71 and 74; signature can be input and turned into image data that is synthesized with document image at a particular position [paragraph 73]).
3)	Regarding claim 2, Kobayashi teaches the image forming device of claim 1, wherein the processor is further to combine the information data with the document image data according to a location and a size of a fill-out field with respect to the at least one fill-out item (paragraphs 29 and 73; user can choose a signatures size and position).
4)	Regarding claim 3, Kobayashi teaches the image forming device of claim 2, wherein the processor is further to extract the location and the size of the fill-out field with respect to the at least one fill-out item by analyzing the document image data (paragraphs 29 and 73; user selections of positions are “analyzing” through the use of the apparatus).
5)	Regarding claim 4, Kobayashi teaches the image forming device of claim 1, wherein the processor is further to: convert a signature image into image data that can be written in the document image to generate signature data, and overwrite the signature data to a document image data area that corresponds to a signature location and a signature fill-out area (paragraphs 73 and 74; signature is turned into image data and placed in a chosen position [i.e. the “location” and “fill-out area”]; examiner notes that “location” and “fill-out area” can be the same position).
6)	Regarding claim 5, Kobayashi teaches the image forming device of claim 4, wherein the processor is further to extract the signature location and the signature fill-out area by analyzing the document image (paragraphs 29 and 73; user selections of signature positions are “analyzing” through the use of the apparatus).
7)	Regarding claim 11, Kobayashi teaches an image forming device comprising: a memory; and at least one processor (figure 1, item 11; a controller) to execute a program loaded in the memory (figure 1, item 12; a ROM), wherein the program comprises instructions to: generate a document image by scanning a form document (paragraph 69; form document is scanned), receive written information with respect to at least one fill-out item of the form document (paragraph 71; signature is input), generate information data by converting the written information to image data that can be written in the document image, and generate final document image data by combining the information data with document image data based on the document image (paragraph 74; signature and scanned data are synthesized into final document image).
8)	Claims 12 and 13 are taught in the same manner as described in the rejections of claims 2 and 4 above, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9)	Claim(s) 6-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2004/0199862 by Kobayashi et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2018/0267946 by Dang et al.
10)	Regarding claim 6, Kobayashi teaches the image forming device of claim 1, further comprising: and a mail server (paragraph 133; a communication apparatus) to send an outgoing mail that includes the at least one fill-out item to the outgoing mail addresses and to receive incoming mail responding to the outgoing mail (paragraphs 134-136; signature information can be sent and a signed mail can be received).
	Kobayashi does not specifically teach a user interface to receive the at least one fill-out item that requires writing of a writer and outgoing mail addresses from the form document.
	Dang teaches a user interface to receive the at least one fill-out item that requires writing of a writer (paragraphs 30 and 42; form fields can be selected through a user interface at a device that can obtain a form document through scanning) and outgoing mail addresses for the form document (paragraph 40; email of signer can be entered through the interface).
	Kobayashi and Dang are combinable because they are both from the scanned document signature field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Kobayashi with Dang to add selection of field items and email addresses for signers.  The motivation for doing so would have been to provide an interface for signing electronic documents (paragraph 40).  Therefore it would have been obvious to combine Kobayashi with Dang to obtain the invention of claim 6.
10)	Regarding claim 7, Kobayashi (as combined with Dang in the rejection of claim 6 above) teaches the image forming device of claim 6, wherein the processor is further to generate mail body information based on the at least one fill-out item, and wherein the mail server is further to: generate a body of the outgoing mail according to the mail body information to send a mail that includes the body to the outgoing mail addresses (Dang, paragraph 40; user devices have processors [paragraph 29] that can send a form filling request email that includes a link [i.e. in the body] to the document), and transmit the incoming mail received from the outgoing mail addresses to the processor (Kobayashi, paragraphs 133-136; email can be received with signature information and is then synthesized for output by the control section).
11)	Regarding claim 8, Dang (as combined with Kobayashi in the rejection of claim 6 above) teaches the image forming device of claim 6, wherein the processor is further to extract an item that needs to be filled out by analyzing the document image data to generate a fill-out item list, and wherein the at least one fill-out item is input among the fill-out item list through the user interface (paragraph 31; multiple form fields can be identified and selected through a user interface to be sent to a signer).
12)	Regarding claim 9, Kobayashi (as combined with Dang in the rejection of claim 6 above) teaches the image forming device of claim 6, wherein, when a signature request instruction is input through the user interface (Dang, paragraph 31; request for signature by sender is input through a UI), the processor is further to: generate signature data by converting a signature image included in the incoming mail to image data that can be written in the document image (paragraph 133-136; signature can be received by email), and overwrite the signature data to a document image data area that corresponds to a signature location and a signature fill-out area (paragraph 74; signature is synthesized at position chosen by user [paragraphs 29 and 73]).
13)	Regarding claim 10, Dang (as combined with Kobayashi in the rejection of claim 6 above) teaches the image forming device of claim 6, further comprising a database to store fill-out item related data that relates to the document image data, a location and a size of a fill-out field of the at least one fill-out item, signature related data that relates to a signature location and a signature fill-out area of a signature in the form document, the image data and signature data with respect to a signature image, and the final document image data (figure 1, item 112; paragraph 42; image data, fields and signatures can all be stored).
14)	Claim 14 is taught in the same manner as described in the rejections of claim 7 and 9 above.
15)	Claim 15 is taught in the same manner as described in the rejection of claim 8 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672